Citation Nr: 0815800	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria. 		

2.  Entitlement to service connection for chronic periodontal 
disease with loss of teeth.  

3.  Whether new and material evidence has been received to 
reopen a service connection claim for sebohhreic keratosis 
and hyperhidrosis of feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified before the undersigned at the RO in 
December 2006.  The transcript is included in the record.

The Board notes that the veteran filed claims for increased 
evaluation for hypothyroidism and service connection for 
diabetes mellitus.  Both claims were denied in a February 
2005 rating decision.  The veteran filed a notice of 
disagreement for both claims in October 2005.  A statement of 
the case was issued in January 2006; however, the veteran did 
not file a timely substantive appeal.  In addition, during 
the December 2006 hearing, the veteran's representative 
indicated that such issues were withdrawn.  Therefore, these 
issues are not on appeal before the Board.  

In April 2005, VA diagnosed the veteran with PTSD, noting 
complaints of increased intensity in nightmares and dreams 
involving Vietnam.  The veteran's DD 214 indicates that he 
served in Vietnam and received the Combat Action Ribbon in 
service.  The April 2005 VA record may be construed as an 
informal service connection claim for PTSD and this matter is 
referred to the RO for further clarification and development.   




FINDINGS OF FACT

1.  Residuals of malaria are not shown.  

2.  Chronic periodontal disease with loss of teeth was first 
exhibited many years after the veteran's separation from his 
military service and is not shown to be related to service.

3.  In October 1973, the RO denied the veteran's service 
connection claim for skin condition, seborrheic keratosis and 
hyperhidrosis of feet on the basis that there was no evidence 
of such condition in service, for many years following 
service, and such condition was not shown on VA examination 
in September 1972; the veteran did not file a timely 
substantive appeal following appropriate notice, and that 
decision became final.

4.  Evidence associated with the record subsequent to the 
October 1973 rating decision duplicates or is cumulative of 
evidence already of record, does not establish that the 
veteran currently has seborrheic keratosis and hyperhidrosis, 
and does not raise a reasonable possibility of substantiating 
the claim.   


CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Chronic periodontal disease with loss of teeth was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The October 1973 decision denying service connection for 
skin condition, seborrheic keratosis and hyperhidrosis of 
feet, is final.  38 U. S.C.A. § 4005(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1973).

4.  Evidence received since the October 1973 RO decision 
denying service connection for seborrheic keratosis and 
hyperhidrosis of feet is not new and material, and the 
veteran's claim has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated December 2004 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection and to reopen his previously denied claim for 
seborrheic keratosis and hyperhidrosis; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

In correspondence dated December 2004 and the statement of 
the case in January 2006, the veteran was apprised as to the 
requirements both as to the underlying service connection 
claim for seborrheic keratosis and hyperhidrosis of feet and 
as to the definitions of new and material evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was also informed as to 
the basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  Id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claims.  38 C.F.R. § 
3.303(b).

Service connection may also be awarded for a disability which 
is proximately due to or results from a service-connected 
disability, or is otherwise aggravated thereby. 38 C.F.R. § 
3.310 (2007).  The Board observes that 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, was 
amended effective October 10, 2006. See 71 FR 52744-47, 
(Sept. 7, 2006).  The intent was to conform the regulation to 
Allen v. Brown, a U.S. Court of Appeals for Veterans Claims 
(Court) decision that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice- connected condition caused by 
aggravation from a service- connected condition. Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Residuals of Malaria

In his testimony before the undersigned, the veteran 
indicated that he was told in service by a corpsman that he 
had malaria.  T. 12.  The Board acknowledges the veteran's 
testimony; however, service medical records do not show 
treatment for malaria in service.  Separation examination 
report in December 1969 is negative for residuals of malaria.  
VA examination in September 1972 is negative for residuals of 
malaria.  Post-service medical records, both VA and private, 
fail to show treatment or diagnosis for residuals of malaria.  

Upon review, no current residuals of malaria are shown.  As 
noted above, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
current residuals of malaria have not been shown, service 
connection must be denied.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Chronic Periodontal Disease with Loss of Teeth

The veteran is claiming service connection for chronic 
periodontal disease with loss of teeth.  In his testimony 
before the undersigned and in his substantive appeal, the 
veteran asserts that his current dental condition is due to 
the lack of dental care he received in service. 

In support of his claim, the veteran submitted two medical 
statements from Robert C. Masi, D.D.S., P.C. dated November 
2004 and January 2005.  According to Dr. Masi, he has been 
treating the veteran since 1995.  At that time, the veteran 
presented with generalized advanced periodontitis.  He was 
plagued with multiple episodes of periodontal abcesses in 
which antibiotic were repeatedly administered.  He still has 
signs of active periodontitis; however, he is in a relatively 
stable stage.  In the January 2005 statement, Dr. Masi 
indicated that studies show that periodontal disease is 
linked to cardiovascular disease and diabetes.  

In VA examination in April 2005, the examiner noted that the 
veteran exhibited generalized, chronic periodontal disease 
with loss of teeth on evaluation.  In an addendum statement 
later that month, the examiner indicated that there appears 
to be no etiology for his current long standing periodontal 
disease except dietary. 

Upon review, the veteran demonstrates that he has chronic 
periodontal disease with loss of teeth.  However, chronic 
periodontal disease with loss of teeth is not related to 
service, or to a service-connected disability, by competent 
medical evidence.  In fact, Dr. Masi indicated that chronic 
periodontal disease with loss of teeth may be related to 
cardiovascular problems or diabetes.  The veteran is not 
service-connected for cardiovascular problems or diabetes.  
See 38 C.F.R. § 3.310.  The April 2005 VA examiner opined 
that chronic periodontal disease with loss of teeth is due to 
dietary reasons.   

The competent medical evidence relates the veteran's chronic 
periodontal disease with loss of teeth to reasons other than 
service.  There is no competent medical evidence relating the 
veteran's chronic periodontal disease with loss of teeth to 
service.  Without an etiological relationship between a 
current disability and service, service connection must be 
denied.  As such, the preponderance of the evidence is 
against the claim, and the claim must be denied.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

New and Material Evidence to Reopen

The veteran is applying to reopen his service connection 
claim for seborrheic keratosis and hyperhidrosis of feet.  By 
way of history, the record shows that the RO denied the 
veteran's service connection claim for skin condition, 
seborrheic keratosis and hyperhidrosis, in an October 1973 
rating decision.  The veteran filed a timely notice of 
disagreement and a statement of the case and notice was 
issued in November 1973.  However, no timely substantive 
appeal was received.  Prior unappealed decisions of the RO 
are final.  38 U. S.C.A. § 4005(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1973).

While the RO determination in October 1973 is final, if new 
and material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and post-service medical records, including a VA examination 
in September 1972.  Service medical records were negative for 
treatment or diagnosis of a skin condition.  Separation 
examination in December 1969 was negative for skin 
abnormalities.  VA examination in September 1972 was negative 
for skin condition.  A statement received September 1973 from 
the veteran's VA physician indicated that he had an excision 
of a seborrheic keratosis behind his left ear in July 1971 
and that he received treatment for hyperhidrosis of both feet 
in June 1973.  

Based upon the above, the RO denied the veteran's service 
connection claim for skin condition, seborrheic keratosis and 
hyperhidrosis on the basis that there was no evidence of such 
condition in service, for many years following service, and 
such condition was not shown on VA examination in September 
1972; the veteran did not file a timely substantive appeal 
following appropriate notice, and that decision became final.

A number of documents were submitted and incorporated into 
the record subsequent to the last final decision, including 
VA treatment records, private treatment records, and the 
veteran's testimony before the undersigned in December 2006.   

The Board finds that the evidence received since the last 
final decision does not raise a reasonable possibility of 
substantiating the claim as new and material evidence 
sufficient to reopen the claim has not been received.  None 
of the records submitted since the last final rating decision 
tends to show that the veteran currently has seborrheic 
keratosis or hyperhidrosis of feet, or that his current skin 
condition is in any way related to service.  Private medical 
records do not show treatment for skin condition  VA 
treatment records in April 2005 note that the veteran 
exhibited symptoms of warm feet, toes slightly cool with 
shiny red skin.  Palms of hands were warm while tips of 
fingers were mildly cool.  The diagnosis was Raynaud's 
Phenomena.  A diagnosis of seborrheic keratosis and 
hyperhidrosis was not shown.  There is also no evidence 
indicating that the veteran's Raynaud's Phenomena is in any 
way related to service. 

The veteran's testified that he served in Vietnam during the 
monsoon period and his feet were continually wet.  T. 3.  He 
stated that he lost about an eight  and a half inch of flesh 
on the bottom of his feet from the moisture.  T. 3.  He 
indicated that his condition never went away.  T. 3.  He 
essentially stated that his current feet condition is related 
to service.  T. 4.  

While the veteran is competent to testify as to chronicity of 
symptoms, his testimony is not sufficient to establish a 
diagnosis or link between any current skin diagnosis and 
service.  The veteran's current diagnosis of Raynaud's 
Phenomena was first noted in the record in 2005, 
approximately 25 year following separation from service.  The 
skin conditions he exhibited closer to the time he separated 
from service, seborrheic keratosis and hyperhidrosis, are not 
shown to be present in current medical evaluations.  There is 
also no competent medical evidence relating his Raynaud's 
Phenomena to service.  Lay assertions of medical causation 
are insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In short, evidence associated with the record subsequent to 
the October 1973 decision either duplicates or is cumulative 
of evidence already of record, or does not otherwise raise a 
reasonable possibility of substantiating the claim.  As such, 
the evidence received after the October 1973 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108.  Accordingly, the claim 
on appeal must be denied.


ORDER

Service connection for residuals of malaria is denied 		

Service connection for chronic periodontal disease with loss 
of teeth is denied.  

New and material evidence has not been received to reopen a 
service connection claim for sebohhreic keratosis and 
hyperhidrosis of feet. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


